                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUFEMIO JIMENEZ NUNEZ,                   :
    Plaintiff,                           :
                                         :
             v.                          :     Case No. 2:21-cv-0995-JDW
                                         :
KEVIN PISTRO,                            :
    Defendant.                           :

                                       ORDER

      AND NOW, this 3rd day of June, 2021, upon consideration of Plaintiff Eufemio

Jimenez Nunez’s Motion To Proceed In Forma Pauperis (ECF No. 8), his Prisoner

Trust Fund Account Statement (ECF No. 9), and his pro se Complaint (ECF No. 1), it

is ORDERED the Motion To Proceed In Forma Pauperis (ECF No. 8) is GRANTED

pursuant to 28 U.S.C. § 1915.

      It is FURTHER ORDERED that Eufemio Jimenez Nunez, #77742-066, shall

pay the full filing fee of $350 in installments, pursuant to 28 U.S.C. § 1915(b),

regardless of the outcome of this case. The Court directs the Warden of Federal

Detention Center - Philadelphia or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Mr. Nunez’s inmate

account; or (b) the average monthly balance in Mr. Nunez’s inmate account for the

six-month period immediately preceding the filing of this case. The Warden or other

appropriate official shall calculate, collect, and forward the initial payment assessed

pursuant to this Order to the Court with a reference to the docket number for this

case. In each succeeding month when the amount in Mr. Nunez’s inmate trust fund
account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Mr. Nunez’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case. The Clerk of Court is directed to send a copy

of this Order to the Warden of Federal Detention Center - Philadelphia.

      It is FURTHER ORDERED that the Complaint is deemed filed.

      It is FURTHER ORDERED that the Complaint is DISMISSED WITHOUT

PREJUDICE for the reasons stated in the Court’s Memorandum. Mr. Nunez may

file an amended complaint on or before July 2, 2021. Any amended complaint must

identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for

Mr. Nunez’s claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed

in this case to state a claim. When drafting his amended complaint, Mr. Nunez

should be mindful of the Court’s reasons for dismissing the claims in his initial

Complaint as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until the Court orders.

      It is FURTHER ORDERED that the Clerk of Court shall send Mr. Nunez a

blank copy of the Court’s form complaint for a prisoner filing a civil rights action

bearing the above civil action number. Mr. Nunez may use this form to file his

amended complaint if he chooses to do so. If Mr. Nunez does not wish to amend his

Complaint and instead intends to stand on his Complaint as originally pled, he may
file a notice with the Court within thirty (30) days of the date of this Order stating

that intent, at which time the Court will issue a final order dismissing the case. Any

such notice should be titled “Notice to Stand on Complaint,” and shall include the

civil action number for this case. If Mr. Nunez fails to file any response to this Order,

the Court will conclude that Mr. Nunez intends to stand on his Complaint and will

issue a final order dismissing this case.

                                         BY THE COURT:

                                         /s/ Joshua D. Wolson
                                         JOSHUA D. WOLSON, J.
